      Case 1:19-cv-06137-GHW Document 69 Filed 09/03/20 Page 1 of 11
                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                          DATE FILED: 09/03/2020

NICHOLAS SKIADAS, individually and on behalf
of all others similarly situated,
                                                          Case No. 1:19-cv-6137-GHW
                            Plaintiffs,
                                                                STIPULATED
                -against-                                     CONFIDENTIALITY
                                                              AGREEMENT AND
ACER THERAPEUTICS INC., CHRIS
                                                             PROTECTIVE ORDER
SCHELLING, and HARRY PALMIN,

                            Defendants.

GREGORY H. WOODS, District Judge:

       WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule

of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

agents, servants, employees, and attorneys, any other person in active concert or participation

with any of the foregoing, and all other persons with actual notice of this Order will adhere to the

following terms, upon pain of contempt:

               1.      With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as

“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as expressly permitted hereunder:
        Case 1:19-cv-06137-GHW Document 69 Filed 09/03/20 Page 2 of 11




               2.      The Party or person producing or disclosing Discovery Material (each,

“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

               (a)     trade secrets (as defined by 18 U.S.C. § 1839(3)); financial data; potential

                       developments, acquisitions or divestitures; product developments;

                       strategic discussions, negotiations or transactions with one or more third

                       parties; communications with FDA or other governmental entities;

                       potential financing transactions; potential pricing; sales or marketing

                       forecasts; agreements with third parties containing sensitive business

                       information; and competitive market information;

               (b)     any documents or other information covered by a non-disclosure

                       agreement between a Party or its counsel and any non-party;

               (c)     previously non-disclosed material relating to ownership or control of any

                       non-public company;

               (d)     any information of a personal or intimate nature regarding any individual;

                       or

               (e)     any other category of information given confidential status by this Court

                       after the date of this Order.

               3.      With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b)




                                                   2
        Case 1:19-cv-06137-GHW Document 69 Filed 09/03/20 Page 3 of 11




producing for future public use another copy of said Discovery Material with the confidential

information redacted.

               4.       A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it

as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated “Confidential,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the entire

deposition transcript as if it had been designated Confidential.

               5.       If at any time before the termination of this action a Producing Party

realizes that it should have designated as Confidential some portion(s) of Discovery Material that

it previously produced without limitation, the Producing Party may so designate such material by

notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as Confidential. In addition, the Producing Party

shall provide each other Party with replacement versions of such Discovery Material that bears

the “Confidential” designation within two business days of providing such notice.

               6.       Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or




                                                   3
        Case 1:19-cv-06137-GHW Document 69 Filed 09/03/20 Page 4 of 11




protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence.

               7.      Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

               (a)     the Parties to this action, their insurers, and counsel to their insurers;

               (b)     counsel retained specifically for this action, including any paralegal,

                       clerical, or other assistant that such outside counsel employs and assigns to

                       this matter;

               (c)     outside vendors or service providers (such as copy-service providers and

                       document-management consultants) that counsel hire and assign to this

                       matter;

               (d)     any mediator or arbitrator that the Parties engage in this matter or that this

                       Court appoints, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed as Exhibit A hereto;

               (e)     as to any document, its author, its addressee, and any other person

                       indicated on the face of the document as having received a copy;

               (f)     any witness who counsel for a Party in good faith believes may be called

                       to testify at trial or deposition in this action, provided such person has first

                       executed a Non-Disclosure Agreement in the form annexed as Exhibit A

                       hereto;

               (g)     any person a Party retains to serve as an expert witness or otherwise

                       provide specialized advice to counsel in connection with this action,



                                                  4
        Case 1:19-cv-06137-GHW Document 69 Filed 09/03/20 Page 5 of 11




                       provided such person has first executed a Non-Disclosure Agreement in

                       the form annexed as Exhibit A hereto;

               (h)     stenographers engaged to transcribe depositions the Parties conduct in this

                       action; and

               (i)     this Court, including any appellate court, its support personnel, and court

                       reporters.

               8.      Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said counsel

must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

               9.      This Order binds the Parties and certain others to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to

afford confidential treatment to any Discovery Material designated as Confidential hereunder.

All persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as Confidential.

               10.     In filing Confidential Discovery Material with this Court, or filing

portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

Material (“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the



                                                  5
        Case 1:19-cv-06137-GHW Document 69 Filed 09/03/20 Page 6 of 11




Confidential Court Submission via the Electronic Case Filing System. In accordance with Rule

4(A) of the Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission. In accordance with Rule 4(A) of this Court’s Individual

Rules of Practice in Civil Cases, any Party that seeks to file Confidential Discovery Material

under seal must file an application and supporting declaration justifying—on a particularized

basis—the sealing of such documents. The parties should be aware that the Court will unseal

documents if it is unable to make “specific, on the record findings . . . demonstrating that closure

is essential to preserve higher values and is narrowly tailored to serve that interest.” Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

               11.     Any Party who objects to any designation of confidentiality may at any

time before the trial of this action serve upon counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to this Court in accordance

with paragraph 2(C) of this Court’s Individual Practices.

               12.     Any Party who requests additional limits on disclosure (such as

“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity the

grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to this Court in accordance with Rule 2(C) of this Court’s

Individual Rules of Practice in Civil Cases.




                                                  6
        Case 1:19-cv-06137-GHW Document 69 Filed 09/03/20 Page 7 of 11




               13.     All notices, requests and demands to or upon any of the Parties under this

Order shall be via email to the counsel of record for such Party, and shall be deemed to have

been given or made as of the date and time stamped on the e-mail.

               14.     Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

not for any other purpose or in any other litigation proceeding. Nothing contained in this Order,

however, will affect or restrict the rights of any Party with respect to its own documents or

information produced in this action.

               15.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so. During the pendency of any such motion, the

Parties in possession of Confidential Discovery Material shall not produce or disclose the

Confidential Discovery Material except if the information is sought pursuant to a subpoena from

a government entity or court order, in which case nothing herein shall preclude timely

compliance.

               16.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.



                                                 7
        Case 1:19-cv-06137-GHW Document 69 Filed 09/03/20 Page 8 of 11




               17.     The inadvertent production of any Discovery Material during discovery in

this action shall be without prejudice to any claim by a Producing Party that such material is

subject to the attorney-client privilege, is subject to the attorney work-product privilege, is

subject to any other privilege, or constitutes Confidential Discovery Material. A Receiving Party

in possession of inadvertently produced Discovery Material may file a motion with the Court

requesting that the Producing Party produce the Discovery Material on good-faith grounds that it

is not privileged or otherwise protected from disclosure. If a Receiving Party decides to file such a

motion, its counsel may, solely for that purpose, retain a copy of the Discovery Material in

question, which shall not be used for any purpose other than presenting the issue of production to

the Court.

               18.     Within 60 days of the final disposition of this action—including all appeals

— all recipients of Confidential Discovery Material must either return it—including all copies

thereof— to the Producing Party, or, upon permission of the Producing Party, destroy such

material— including all copies thereof. In either event, by the 60-day deadline, the recipient must

certify its return or destruction by submitting a written certification to the Producing Party that

affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms of

reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this

provision, the attorneys that the Parties have specifically retained for this action may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential Discovery

Material. Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Order.




                                                  8
        Case 1:19-cv-06137-GHW Document 69 Filed 09/03/20 Page 9 of 11




               19.     Any non-party or party may agree to be subject to and governed by the

terms of this Order.

               20.     In the event that any additional party joins or is joined in this litigation or

desires to have access to Discovery Material, it shall not have access to Confidential Discovery

Material until the additional party, by its counsel, has executed and filed with the Court its

agreement to be fully bound by this Order.

               21.     This Order will survive the termination of the litigation and will continue

to be binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

               22.     This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

               23.     Each Party and its counsel agree to abide by the terms of this Order in the

interim period between agreement by counsel and entry of this Order by the Court.




                                                  9
        Case 1:19-cv-06137-GHW Document 69 Filed 09/03/20 Page 10 of 11




        SO STIPULATED AND AGREED.

  THE ROSEN LAW FIRM, P.A.               MORRISON & FOERSTER LLP

  By: /s/ Laurence Rosen                 By: /s/ Jamie A. Levitt
     Laurence Rosen                         Jamie A. Levitt
     Phillip Kim                            Lauren M. Gambier
     Brian B. Alexander                     250 West 55th Street
     275 Madison Avenue, 40th Floor         New York, New York 10019
     New York, New York 10016               T: (212) 468-8000
     T: (212) 686-1060                      F: (212) 468-7900
     F: (212) 202-3827                      Email: JLevitt@mofo.com
     Email: Lrosen@rosenlegal.com                    LGambier@mofo.com
             Pkim@rosenlegal.com
             Balexaner@rosenlegal.com        Jordan Eth (admitted pro hac vice)
                                             425 Market Street
  Counsel for Plaintiff and the Class        San Francisco, California 94105
                                             T: (415) 268-7000
                                             F: (415) 268-7522
                                             Email: JEth@mofo.com

                                         Counsel for Defendants Acer Therapeutics
                                         Inc., Chris Schelling, and Harry Palmin

                                         Dated: September 2, 2020




SO ORDERED.
Dated: September 3, 2020                _____________________________________
New York, New York                            GREGORY H. WOODS
                                             United States District Judge




                                        10
        Case 1:19-cv-06137-GHW Document 69 Filed 09/03/20 Page 11 of 11




                                                                                   Exhibit A
                                                                 to Stipulated Confidentiality
                                                                    Agreement and Protective
                                                                                       Order
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICHOLAS SKIADAS, individually and on behalf
of all others similarly situated,
                                                           Case No. 1:19-cv-6137-GHW
                            Plaintiffs,
                                                               NON-DISCLOSURE
                -against-                                        AGREEMENT
ACER THERAPEUTICS INC., CHRIS
SCHELLING, and HARRY PALMIN,

                            Defendants.

               I,                                          , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and that

at the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.



                                                       Name:
                                                       Date:
